DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action in response to the arguments dated 10/22/21. The same grounds of rejections are maintained in this final as in the nonfinal action dated 07/22/21
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arts et al. (US 2005/0211415 A1) in view of Gilleland et al. (US 2010/0095844 A1).
Regarding claims 1 and 10, Arts et al. discloses an air purification system (Fig.2:100) and method [0097-0100], comprising:
A frame (Fig.2:110) housing various components, the frame is mounted to a plurality of casters (Fig.2:140) for moving the filtering device between locations;
A hose (Fig.3a:162) extending from an inlet of the frame, the hose is fixably positioned in three-dimensional space for suctioning air from an environment (Fig.3a:201);
A prefilter (Fig.2:115) attached to the inlet for receiving the air from the environment; 
A primary filter (Fig.2:102a) proximate the prefilter that further filters the air; 
A primary reaction chamber (Fig.2:102 and 104) housing a vacuum ultraviolet (VUV) light (Fig.2:102b) that treats the air and associated contaminants;
A secondary reaction chamber ([0100]; the unlabeled volume shown in Fig.13a occupied by UV lamps 524) interfaces with the primary reaction chamber, the secondary reaction chamber housing one or more ultraviolet-C lights for treating the irradiated air to remove ozone generated by the primary reaction chamber and to denature the contaminants;

A carbon filter ([0043]; the activated carbon filter placed upstream of the AC section 106) interfaces with the fan that is capable of moving ozone and contaminants from the irradiated air.
Arts et al. appears silent to disclose that the primary reaction chamber is cylindrically shaped to maintain the air proximate the VUV light to generate irradiated air.
Gilleland et al. discloses a portable room air purifier (Fig.1:10) having a cylindrically shaped reaction chamber (Fig.2:18 and 16; [0012-0015]) since such a structure provides an effective air purifier that eliminates VOCs and destroy mold, bacterial and viruses in a safe, economical and efficient manner, without producing harmful ozone [0010]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Gilleland et al. cylindrical shaped reaction chamber to Arts et al. system in order to provide an effective air purifier that eliminates VOCs and destroy mold, bacterial and viruses in a safe, economical and efficient manner, without producing harmful ozone.
Regarding claim 3, Arts et al. discloses a moisture control barrier (Fig.2:115) is attached to the nozzle (Fig.2:132) for prefiltering particulates and aerosols.
Regarding claim 4, Arts et al. discloses that the primary filter (Fig.2:102a) represents a high-efficiency particulate air (HEPA) filters or ultra-low particulate air (ULPA) filter [0043].
Regarding claim 5, Arts et al. discloses that the primary reaction chamber (Fig.2:102 and 104) is housed within (Fig.13a:500) the secondary reaction chamber ([0100]; the unlabeled volume shown in Fig.13a occupied by UV lamps 524).
Regarding claim 6, Arts et al. discloses that the primary reaction chamber (Fig.2:102 and 104) includes multiple openings (unlabeled openings within HEPA filter 102) for dispersing the irradiated 
Regarding claims 7-8, the UV lamps (Fig.2:102b) of the system of Arts et al. are capable of emitting radiation at approximately 180 nm for a time period of at least 0.026 seconds. In addition, the system of Arts et al. has an inherent diameter and length values of the primary reaction chamber (Fig.2:102 and 104) that are associated with an inherent residential time of the air to be treated within the system.    
Regarding claim 9, Arts et al. discloses that the frame includes a hinged top (the door mentioned in [0043]) for easily replacing the prefilter, the primary filter, the VUV light, the ultraviolet-C lights, and the carbon filter.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arts et al. (US 2005/0211415 A1) in view of Gilleland et al. (US 2010/0095844 A1) as applied to claim 1, and further in view of Kang (US 2011/0223071 A1).
The combined Arts et al. system appears silent to show handles on inlet or outlet ductings (Fig.3a:162 and 164).
Kang discloses an air purifying and neutralizing system (Fig.1:1) having a flexible pipe (Fig.1:30) that includes a T-shaped grip pin (Fig.1:34) handle. 
Kang appears silent to disclose using butterfly handles. However, the issue of choosing the appropriate type of handles is a choice that depends on the type of application intended. For example, flexible pipes that require precise aiming directions may require handles that provide more control of the flexible pipe and vice versa. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute Kang handle with a butterfly handle in order to provide an improved and precise aiming control of the flexible pipe.
s 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arts et al. (US 2005/0211415 A1) in view of Fleisher (US 2007/0266855 A1).
Regarding claim 10, Arts et al. discloses an air purification method [0097-0100], comprising:
Intaking air ([0049]; Fig.3a:162) from an environment (Fig.3a:201) into an air purification system; 
Prefiltering [0043] the air with a prefilter (Fig.2:115);
Filtering the air [0043] with a primary filter (Fig.2:102a) to generate filtered air; 
Treating the filtered air [0042] with vacuum ultraviolet radiation in a primary reaction chamber (Fig.2:102 and 104) to generate irradiated air;
Treating the irradiated air with ultraviolet-C radiation [0100] in a secondary reaction chamber ([0100]; the unlabeled volume shown in Fig.13a occupied by UV lamps 524);
Removing ozone [0100] and other contaminants from the irradiated air emitted from the secondary reaction chamber utilizing ultraviolet-C radiation [0100] ([0043]; the activated carbon filter placed upstream of the AC section 106) to generate purified air; and
Emitting the purified air back into the environment [0049] through the air purification system (Fig.3a:134 and 164).
Arts et al. appears silent to disclose using the activated carbon filter to remove ozone.
Fleisher discloses an air purifier [0001] that includes an activated charcoal filter (Fig.2:23) at the outlet (Fig.2:6) in order to remove ozone [0044] since ozone is a known irritant and needs to be removed from the air stream to the greatest practical [0011]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Fleisher activated carbon filter to Arts et al. method in order to insure the complete removal of ozone since ozone is a known irritant and needs to be removed from the air stream to the greatest practical.

Regarding claim 12, Arts et al. that  the moisture control barrier fits on a nozzle of an intake hose [0043].
Regarding claim 13, Arts et al. discloses that the primary filter is a HEPA or ULPA filter [0043].
Regarding claim 14, Arts et al. discloses that a hinged top (the door mentioned in [0043]) for easily replacing the prefilter, the primary filter, ultraviolet bulbs associated with the vacuum ultraviolet radiation and the ultraviolet-C radiation, and the carbon filter.
Regarding claim 18, the primary reaction chamber (Fig.2:102 and 104) has an inherent diameter and length that are associated with a residence treatment of the air by the vacuum ultraviolet radiation [0097] at approximately 180 nm.
Regarding claim 19, Arts et al. discloses that the primary reaction chamber (Fig.2:102 and 104) is within (Fig.13a:500) a reaction chamber that also includes the secondary reaction chamber ([0100]; the unlabeled volume shown in Fig.13a occupied by UV lamps 524).
Regarding claim 20, Arts et al. discloses one or more channels (unlabeled openings within HEPA filter 102) divert airflow within the secondary chamber (Fig.2:102 and 104) that inherently prolong exposure of the irradiated air to the two or more ultraviolet-C lights (Fig.13a:524) to remove ozone and treat the air for contaminants.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arts et al. (US 2005/0211415 A1) in view of Fleisher (US 2007/0266855 A1) and further in view of Jurak et al. (US 2017/0072082 A1).
Regarding claims 15-17, Arts et al. discloses using an ozone detector [0105] and a control mechanism to automatically shut off the system in case of overheating [0068]. In addition, Arts et al. removes ozone using ultraviolet-C lamps [0100]. 

Jurak et al. discloses a method for sterilizing enclosed spaces using ozone gas [0003] where ozone oxidation catalyst to breakdown ozone into oxygen [0143] since ozone above safe levels is harmful to human beings. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Jurak et al. ozone oxidation catalyst to the combined Arts et al. method in order to insure that ozone remains within predetermined levels that are not harmful to humans.
Response to Arguments
Applicant's arguments filed on 10/22/21 have been fully considered but they are not persuasive. On pages 7-9 of the Remarks section, Applicant argues that the cited art does not teach, suggest, or disclose that the hose is fixably positioned in three-dimensional space for suctioning air from an environment; that Arts does not teach a hose but rather teaches a ducting; that the ducting is not a hose; that both Arts and Gilleland are silent with regard to a vacuum ultraviolet light; that the cited art does not teach, suggest, or disclose a secondary reaction chamber interfaces with the primary reaction chamber; and that Arts does not teach a primary reaction chamber and a secondary reaction chamber.
The examiner respectfully disagrees.  The ducting taught in the Arts reference (Fig.3a:162) is a tubing or piping that forms ducting and as shown in Fig.3a us fixably positioned in three-dimensional space for suctioning air from the portable isolation enclosure 201. The ducting taught by the Arts reference is a hose. Furthermore, the Arts reference teaches a vacuum ultraviolet (VUV) light (Fig.2:102b). And the Arts reference teach a primary reaction chamber (Fig.2:102 and 104) and a secondary reaction chamber ([0100]; the unlabeled volume shown in Fig.13a occupied by UV lamps 524) interfaces with the primary reaction chamber (Fig.2:102 and 104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engelhard (US 2017/0080373) and Day et al. (US 2010/0260644) disclose portable air purifiers similar to the instant claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798